

116 HR 5335 IH: No Militarization of Space Act
U.S. House of Representatives
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5335IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2021Mr. Huffman (for himself, Mr. Pocan, Ms. Tlaib, Ms. Waters, and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo abolish the Space Force as an Armed Force, and for other purposes.1.Short titleThis Act may be cited as the No Militarization of Space Act.2.Abolishment of the Space Force as an Armed Force(a)In generalAs soon as practicable after submitting to the congressional defense committees the report required under subsection (c)(2), but not later than one year after the date of the enactment of this Act, the Secretary of Defense, acting through the Secretary of the Air Force, shall abolish the Space Force as an Armed Force within the Department of the Air Force in accordance with this section.(b)Cessation of certain transfer activitiesDuring the period preceding the abolishment of the Space Force pursuant to subsection (a), the Secretary of Defense may not transfer any authorities, duties, functions, missions, personnel, units, facilities, or assets from another Armed Force to the Space Force.(c)Plan for transfer(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall complete the development of a plan to transfer all authorities, duties, functions, missions, personnel, units, facilities, and assets from the Space Force to the appropriate commands of the Armed Forces. (2)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on the plan described in paragraph (1).(d)Dissolution of the Space Force(1)Transfer to Air Force Space CommandExcept as provided by paragraph (2), effective upon the abolishment of the Space Force, there are transferred to the Air Force Space Command the authorities, duties, functions, missions, personnel, units, facilities, and assets of the Space Force.(2)Transfer outside of Air Force Space CommandEffective upon the abolishment of the Space Force, any authorities, duties, functions, missions, personnel, units, facilities, and assets transferred to the Space Force from a command of an Armed Force other than the Air Force Space Command shall be returned to such other command. (e)Repeal of relevant lawsEffective upon the abolishment of the Space Force, the following subtitles are repealed and any provisions of law amended or repealed by such subtitles are restored or revived as if such subtitles had not been enacted:(1)Subtitle D of title IX of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(2)Subtitle C of title IX of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).(f)References in lawEffective upon the abolishment of the Space Force, any reference to the Space Force in any law, regulation, map, document, record, or other paper of the United States shall be deemed to be a reference to the Air Force Space Command.(g)Congressional defense committees definedThe term congressional defense committees has the meaning given such term in section 101(a)(16) of title 10, United States Code. 